                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE NORTHERN DISTRICT OF IOWA
                                             EASTERN DIVISION


UNITED STATES OF AMERICA,                                    )
                                                             )   Case No.: 12-CR-2024
                     Plaintiff,                              )
                                                             )
vs.                                                          )
                                                             )   MOTION FOR COMPASSIONATE
APRIL TILLMAN,                                               )   RELEASE
                                                             )
                     Defendant.                              )


          April Tillman, through undersigned counsel, respectfully moves this Court pursuant to 18

U.S.C. § 3582(c) for reduction of her sentence of imprisonment to time served and for immediate

release based on the “extraordinary and compelling reasons.” In support of this Motion, Ms.

Tillman relies on the accompanying Brief and exhibits attached.

          WHEREFORE, April Tillman respectfully requests that this Court grant her motion for

compassionate release and order the reduction of her sentence of imprisonment to time served and

her immediate release.


                                                          FEDERAL DEFENDER’S OFFICE
                                                          222 Third Avenue SE, Suite 290
                                                          Cedar Rapids, IA 52401-1509
                                                          TELEPHONE: (319) 363-9540
                                                          TELEFAX: (319) 363-9542

                                                          BY: /s/ Christopher J. Nathan

                                                          CHRISTOPHER J. NATHAN
                CERTIFICATE OF SERVICE
      I hereby certify that on June 11, 2020, I
                                                          christopher_nathan@fd.org
      electronically filed this document with the Clerk   ATTORNEY FOR DEFENDANT
      of Court using the ECF system which will serve it
      on the appropriate parties.

                             By:   /s/ Melissa Dullea



                                                            1


       Case 6:12-cr-02024-CJW-MAR Document 822 Filed 06/11/20 Page 1 of 1
